Title: To Thomas Jefferson from Gouverneur Morris, 1 June 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dr Sir
Sainport near Paris 1 June 1793

My last No. 30 was of the twentieth of May. I had the Honor to transmit therein Copies of my last Correspondence with the Minister of foreign Affairs. Herein I have the Pleasure to send a Copy of his Letter to me of the twenty sixth, covering Copy of the Decree of the twenty third.
I shall not say any Thing at present upon the State of public Affairs, but refer to what I have formerly said and the Developements contain’d in the Gazettes. With sincere Esteem & Respect I have the Honor to be Dr Sir your obedient Servant

Gouv Morris

